 



Exhibit 10.1
EXECUTION VERSION
 
PUT OPTION AND
REGISTRATION RIGHTS AGREEMENT
dated as of October 18, 2007
among
PACIFIC DRILLING LIMITED,
TRANSOCEAN PACIFIC DRILLING INC.,
TRANSOCEAN INC.
and
TRANSOCEAN OFFSHORE INTERNATIONAL VENTURES LIMITED
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
 
   
ARTICLE I DEFINITIONS
  2
 
   
SECTION 1.1. Defined Terms: Rules of Usage
  2
 
   
ARTICLE II PUT OPTION
  12
 
   
SECTION 2.1. Put Option
  12
SECTION 2.2. Consideration
  13
SECTION 2.3. Purchase Price
  14
SECTION 2.4. Working Capital Adjustment
  14
SECTION 2.5. Payment or Assumption of Debt
  15
SECTION 2.6. Transfer Taxes
  15
SECTION 2.7. Conditions Precedent to Put Closing; Reasonable Best Efforts
  15
SECTION 2.8. Adjustments
  16
 
   
ARTICLE III REPRESENTATIONS AND WARRANTIES
  18
 
   
SECTION 3.1. Representations of Transocean
  18
SECTION 3.2. Representations of Pacific Drilling
  19
 
   
ARTICLE IV REGISTRATION RIGHTS
  20
 
   
SECTION 4.1. Request for Registration
  20
SECTION 4.2. Other Shareholders
  21
SECTION 4.3. Underwriting
  21
SECTION 4.4. Form S-3 or Form F-3
  22
SECTION 4.5. No Assignment
  22
SECTION 4.6. Expenses of Registration
  22
SECTION 4.7. Registration Procedures
  22
SECTION 4.8. Indemnification
  23
SECTION 4.9. Information by Pacific Drilling and the Holders
  25
SECTION 4.10. Rule 144 Reporting
  25
SECTION 4.11. Termination
  26
 
   
ARTICLE V COVENANTS
  26
 
   
SECTION 5.1. Commercially Reasonable Best Efforts
  26
SECTION 5.2. Publicity
  26
SECTION 5.3. Further Assurances
  26
SECTION 5.4. Restrictions on Transfer of Transocean Ordinary Shares
  26
SECTION 5.5. Securities Law Matters
  27
SECTION 5.6. Standstill
  28
 
   
ARTICLE VI MISCELLANEOUS
  29
 
   
SECTION 6.1. Notices
  29
SECTION 6.2. Successors and Assigns
  30
SECTION 6.3. Governing Law
  31
SECTION 6.4. Entire Agreement
  31
SECTION 6.5. Amendments
  31

 



--------------------------------------------------------------------------------



 



          Page
SECTION 6.6. Counterparts
  31
SECTION 6.7. Interpretation; Headings
  31
SECTION 6.8. Arbitration
  31
SECTION 6.9. Expenses
  32
SECTION 6.10. Severability
  32
 
   
Schedule      A Rig Brokers
   
Schedule      B Representations and Warranties of Pacific Drilling
   
Schedule      C Representations and Warranties of TOIVL and Transocean
   



--------------------------------------------------------------------------------



 



PUT OPTION AND REGISTRATION RIGHTS AGREEMENT
          This PUT OPTION AND REGISTRATION RIGHTS AGREEMENT, dated as of
October 18, 2007 (as amended, supplemented or otherwise modified from time to
time, this “Agreement”), among PACIFIC DRILLING LIMITED, a corporation organized
under the laws of Liberia (“Pacific Drilling”), TRANSOCEAN PACIFIC DRILLING
INC., a BVI Business Company incorporated under the laws of the British Virgin
Islands (the “Company”), TRANSOCEAN INC., a company organized under the laws of
the Cayman Islands (“Transocean”), and TRANSOCEAN OFFSHORE INTERNATIONAL
VENTURES LIMITED, a company organized under the laws of the Cayman Islands
(“TOIVL”).
RECITALS
          A. Elder Trading Co., a Liberian corporation and a wholly-owned
subsidiary of Pacific Drilling (“Elder”), has entered into a shipyard
construction contract (the “Elder Construction Contract”) with Samsung Heavy
Industries Co., Ltd. (the “Shipyard”) for the construction of a drillship (Hull
No. 1674) (the “Deepwater 1 Drillship”).
          B. Ashgrove Carriers Ltd., a Liberian corporation and a wholly-owned
subsidiary of the Pacific Drilling (“Ashgrove”), has entered into a shipyard
construction contract (the “Ashgrove Construction Contract” and, together with
the Elder Construction Contract, the “Construction Contracts”) with the Shipyard
for the construction of a drillship (Hull No. 1725) (the “Deepwater 2 Drillship”
and, together with the Deepwater 1 Drillship, the “Drillships”).
          C. All of the issued equity interests of Elder and Ashgrove were
contributed by Pacific Drilling to the Company,
          D. Pacific Drilling and TOIVL each acquired fifty percent (50%) of the
issued equity interest of the Company and entered into a Shareholders’ Agreement
dated as of the date hereof among Pacific Drilling, the Company and TOIVL (the
“Shareholders’ Agreement”).
          E. The Company contributed all of the issued equity interests of Elder
to Deepwater Pacific 1 Inc., a BVI Business Company incorporated under the laws
of the British Virgin Islands and a direct wholly-owned subsidiary of the
Company (“Deepwater 1”), and the Company contributed all of the issued equity
interests of Ashgrove to Deepwater Pacific 2 Inc., a BVI Business Company
incorporated under the laws of the British Virgin Islands and a direct
wholly-owned subsidiary of the Company (“Deepwater 2” and, together with
Deepwater 1, Elder and Ashgrove, the “Drillship Subsidiaries”).
          F. Pacific Drilling and TOIVL have agreed that under certain
circumstances, Pacific Drilling will sell to TOIVL and TOIVL will purchase from
Pacific Drilling all of the issued Capital Stock of the Company owned by Pacific
Drilling, upon the terms and subject to the conditions set forth herein.
          G. Pacific Drilling, Transocean and TOIVL have agreed that Transocean
will grant Pacific Drilling certain registration rights with respect to any
Registrable Securities (as defined below) that Transocean issues to Pacific
Drilling pursuant to this Agreement in

 



--------------------------------------------------------------------------------



 



connection with the purchase by TOIVL of all of the issued Capital Stock of the
Company owned by Pacific Drilling, upon the terms and subject to the conditions
set forth herein.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1. Defined Terms: Rules of Usage. Capitalized terms used but
not otherwise defined in this Agreement have the meanings set forth below or, if
not defined below or elsewhere in this Agreement, have the meanings assigned
thereto in the Shareholders’ Agreement:
          “AAA” has the meaning ascribed thereto in Section 6.8 of this
Agreement.
          “Affiliate” means, with respect to any Person, another Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first Person and, with
respect to an individual, also means (i) such individual’s spouse or former
spouse, parents or siblings or such parents’ or siblings’ spouses or former
spouses, (ii) the lineal descendants of such individual or any Person described
in clause (i) and the spouse or former spouse of any such lineal descendant,
(iii) a trust, foundation or similar arrangement the beneficiaries of which
include such individual or any Person described in clause (i) or (ii), (iv) a
charitable foundation, charitable trust or similar charitable entity established
by such individual or any Person described in clause (i), (ii) or (iii) and
administered by such individual or any such Person (or if the Person who
established such foundation, trust or entity is a trust, foundation or similar
arrangement described in clause (iii), the trustees, administrators or managers
thereof), and (v) the estate (including the executors or administrators) of such
individual or any Person named in clause (i) or (ii).
          “Agreement” has the meaning ascribed thereto in the preamble hereto.
          “Arbitration Notice” has the meaning ascribed thereto in Section 6.8
of this Agreement.
          “Arbitrator” has the meaning ascribed thereto in Section 6.8 of this
Agreement.
          “Ashgrove” has the meaning ascribed thereto in the recitals hereto.
          “Ashgrove Construction Contracts” has the meaning ascribed thereto in
the recitals hereto.
          “Business Day” means any day that is not a Saturday, Sunday or a
holiday on which national banks in New York City, New York or Monaco are closed
for business.
          “Capital Stock” means the Shares and any other issued shares, capital
stock or other equity, participation or ownership interests (however designated)
in the Company.

2



--------------------------------------------------------------------------------



 



     “Cash Consideration” has the meaning ascribed thereto in Section 2.2 of
this Agreement.
     “Commission” shall mean the United States Securities and Exchange
Commission or any other United States federal agency at the time administering
the Securities Act or the Exchange Act, as applicable.
     “Company” has the meaning ascribed thereto in the preamble hereto.
     “Company Shares” means the outstanding Shares and Rights.
     “Consideration” means the consideration to be paid to Pacific Drilling upon
exercise of the Put Option at the Put Closing pursuant to Section 2.2 and
Section 2.3.
     “Consideration Election Date” means the date that is ten (10) Business Days
after receipt by Pacific Drilling of (i) all incomplete or bracketed information
to be included in Section 4 of Schedule C pursuant to Section 2.1(c) and all
schedules to Schedule C included pursuant to Section 2.1(c); it being agreed by
TOIVL and Transocean that such information and schedules will be delivered in
writing to Pacific Drilling not later than fifteen (15) days after the Put
Notice Date, and (ii) written notice by TOIVL that all such information and
schedules have been delivered pursuant to Section 2.1 and this definition and,
therefore, that the Consideration Election Date shall occur in ten (10) Business
Days.
     “Consideration Election Notice” has the meaning ascribed thereto in
Section 2.1 of this Agreement.
     “Construction Contracts” has the meaning ascribed thereto in the recitals
hereto.
     “control”, when used with respect to any Person, means the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
If a majority of the shareholders, members, partners or holders of other equity,
ownership or participation interests (however designated) in a Person consist of
individuals, trusts, foundations or similar arrangements, charitable
foundations, charitable trusts or similar charitable entities or estates (or the
guardians, custodians or other legal representatives or beneficiaries thereof)
who are Affiliates, then such Person is deemed to be controlled by such
Affiliates.
     “Deepwater 1” has the meaning ascribed thereto in the recitals hereto.
     “Deepwater 1 Drillship” has the meaning ascribed thereto in the recitals
hereto.
     “Deepwater 2” has the meaning ascribed thereto in the recitals hereto.
     “Deepwater 2 Drillship” has the meaning ascribed thereto in the recitals
hereto.
     “Disadvantageous Condition” has the meaning ascribed thereto in Section 4.1
of this Agreement.

3



--------------------------------------------------------------------------------



 



          “Dispute” has the meaning ascribed thereto in Section 6.8 of this
Agreement.
          “Drilling Rig Appraisal Procedure” shall mean the following procedure
to determine the fair value of the Drilling Rigs (the “valuation amount”) for
purposes of the definition of “Fair Value of the Drilling Rigs” based on the
assumption that the Put Closing shall occur on the 120th day following the Put
Notice Date. For a period of ten (10) days after the Put Notice Date, the
Shareholder Representatives of each of Pacific Drilling and TOIVL shall
negotiate in good faith to reach an agreement as to the valuation amount of the
Drilling Rigs. If such negotiations do not result in an agreement, each of
Pacific Drilling and TOIVL shall promptly, and in any event within five (5) days
thereafter, appoint as its appraiser an internationally recognized Rig Broker.
Each appraiser shall, within forty-five (45) days of appointment, submit to the
Board of Directors of the Company and to Pacific Drilling and TOIVL its
appraisal of the valuation amount. If the difference in the valuation amounts
set forth in the two appraisals is no more than ten percent (10%) of the average
of the valuation amounts set forth in the two appraisals, the average of the two
appraisals shall be deemed the valuation amount. If the difference in the
valuation amounts set forth in the two appraisals is in excess of ten percent
(10%) of the average of the valuation amounts set forth in the two appraisals,
for a period of ten (10) days, Pacific Drilling and TOIVL shall negotiate in
good faith to reach an agreement as to the valuation amount of the Drilling
Rigs. If such negotiations do not result in an agreement, the appraisers shall
jointly appoint a third appraiser within five (5) days thereafter, who shall be
an internationally recognized Rig Broker. Neither Pacific Drilling nor TOIVL,
nor any of their respective Affiliates or agents, shall share any information
with respect to the two appraisals with the third appraiser. The third appraiser
shall submit its appraisal to the Board of Directors of the Company and to
Pacific Drilling and TOIVL within forty-five (45) days of its appointment. The
valuation amount submitted by the third appraiser shall be deemed the valuation
amount, unless the valuation amount set forth in the third appraisal is
(i) greater than both valuation amounts set forth in the two earlier appraisals,
in which case the higher of the two earlier appraisals will be deemed the
valuation amount, or (ii) lower than both valuation amounts set forth in the two
earlier appraisals, in which case the lower of the two earlier appraisals will
be deemed the valuation amount. If any party fails to appoint an appraiser or if
one of the two initial appraisers fails after appointment to submit its
appraisal within the required period, the appraisal submitted by the remaining
appraiser shall be controlling. Pacific Drilling and TOIVL shall each bear the
cost of its respective appointed appraiser. The cost of the third appraisal
shall be shared one-half by Pacific Drilling and one-half by TOIVL. The parties
shall use their commercially reasonable best efforts to cause the appraisal
procedure to be completed as promptly as is reasonably practicable and in any
event within the time limits set forth above.
          “Drilling Rigs” shall mean drilling rigs, drillships and other
comparable equipment, including the Drillships, owned from time to time by the
Company or any of its Subsidiaries.
          “Drillship Subsidiaries” has the meaning ascribed thereto in the
recitals hereto.
          “Drillships” has the meaning ascribed thereto in the recitals hereto.
          “Elder” has the meaning ascribed thereto in the recitals hereto.

4



--------------------------------------------------------------------------------



 



          “Elder Construction Contract” has the meaning ascribed thereto in the
recitals hereto.
          “Exchange Act” shall mean the United States Securities Exchange Act of
1934, as amended.
          “Fair Value of Pacific Drilling Shares” means the product obtained by
multiplying each of (i) the Fair Value of the Drilling Rigs, (ii) the Valuation
Multiple and (iii) the Pacific Drilling Percentage.
          “Fair Value of the Drilling Rigs” means the amount determined pursuant
to the Drilling Rig Appraisal Procedure, that a willing purchaser(s) (under no
compulsion to buy) would agree to pay, and a willing seller (under no compulsion
to sell) would agree to accept, in an arm’s-length negotiated transaction within
a reasonable amount of time for the sale of the Drilling Rigs, excluding
Indebtedness, each on a stand-alone basis. The Fair Value of the Drilling Rigs
will take into account the rights and obligations of the Company and its
Subsidiaries under Contracts to which the Company or any of its Subsidiaries is
a party. Notwithstanding anything to the contrary contained herein, the Fair
Value of the Drilling Rigs will be determined based on the assumption that any
outstanding Indebtedness of the Company or any of its Subsidiaries would be
assumed by the shareholders of the Company.
          “Fair Value of Transocean Ordinary Shares” means the amount (stated on
a per share basis), as of the Put Notice Date, determined pursuant to the
Transocean Appraisal Procedure, that a willing purchaser (under no compulsion to
buy) would agree to pay, and a willing seller (under no compulsion to sell)
would agree to accept, in an arm’s-length negotiated transaction without time
constraints for the sale of all the outstanding Transocean Ordinary Shares
(assuming the conversion or exchange of all securities then outstanding that are
convertible into or exchangeable for Transocean Ordinary Shares and the exercise
of all rights and warrants then outstanding and exercisable to purchase such
shares or securities convertible into or exchangeable for such shares; provided,
however, that such assumption will not include those securities, rights and
warrants convertible into Transocean Ordinary Shares where the conversion,
exchange or exercise price per share is greater than the value per share).
          “GAAP” means United States generally accepted accounting principles as
in effect from time to time, consistently applied.
          “Governmental Authority” means any government or supernational,
national, foreign, federal, state or local judicial, legislative, executive,
administrative or regulatory body or authority or classification society.
          “Governmental Requirements” means any law, statute, code, ordinance,
order, determination, rule, regulation, treaty, publication, judgment, decree,
injunction, franchise, permit, registration, consent, approval, certificate,
license, authorization or other directive or requirement (whether or not having
the force of law), including, without limitation, environmental laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

5



--------------------------------------------------------------------------------



 



          “Guarantee” means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any Indebtedness of any other Person
and any obligation, direct or indirect, contingent or otherwise, of such Person:
          (1) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or
          (2) entered into for the purpose of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part);
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.
          “Hedging Obligations” of any Person means the obligations of such
Person pursuant to any swap, derivative, cap, floor, forward, future, put, call,
short, exchange or other hedging arrangement.
          “Holder” shall mean Pacific Drilling or any Permitted Transferee which
holds Registrable Securities.
          “Indebtedness” means, with respect to any Person on any date of
determination (without duplication):
          (1) the principal in respect of (A) indebtedness of such Person for
money borrowed and (B) indebtedness evidenced by notes, debentures, bonds or
other similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;
          (2) all capital lease obligations of such Person and all attributable
debt in respect of sale/leaseback transactions entered into by such Person;
          (3) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding any accounts payable or other liability to trade creditors arising in
the ordinary course of business);
          (4) all obligations of such Person for the reimbursement of any
obligor on any letter of credit, bankers’ acceptance or similar credit
transaction (other than obligations with respect to letters of credit securing
obligations (other than obligations described in clauses (1) through (3) above)
entered into in the ordinary course of business of such Person to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such drawing is reimbursed no later than the tenth Business Day following
payment on the letter of credit);

6



--------------------------------------------------------------------------------



 



          (5) all obligations of the type referred to in clauses (1) through
(4) of other Persons and all dividends of other Persons for the payment of
which, in either case, such Person is responsible or liable, directly or
indirectly, as obligor, guarantor or otherwise, including by means of any
Guarantee;
          (6) all obligations of the type referred to in clauses (1) through
(5) of other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person), the amount of such
obligation being deemed to be the lesser of the fair market value of such
property or assets and the amount of the obligation so secured;
          (7) to the extent not otherwise included in this definition, Hedging
Obligations of such Person; and
          (8) any break fees, prepayment fees or other similar costs, expenses
or penalties relating to the termination or repayment of any of the above.
          The amount of Indebtedness of any Person at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above; provided, however, that in the case of Indebtedness sold at a discount,
the amount of such Indebtedness at any time will be the accreted value thereof
at such time.
          “Indemnified Party” has the meaning ascribed thereto in Section 4.8 of
this Agreement.
          “Indemnifying Party” has the meaning ascribed thereto in Section 4.8
of this Agreement.
          “Lien” means any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any conditional sale or other title
retention agreement or lease in the nature thereof).
          “Maximum Offering Size” has the meaning ascribed thereto in
Section 4.3 of this Agreement.
          “Notice” has the meaning ascribed thereto in Section 6.1 of this
Agreement.
          “Other Shareholders” has the meaning ascribed thereto in Section 4.2
of this Agreement.
          “Pacific Drilling” has the meaning ascribed thereto in the preamble
hereto.
          “Pacific Drilling Percentage” means the percentage represented by a
fraction, the numerator of which shall be the number of issued Pacific Drilling
Shares on the Put Notice Date and the denominator of which shall be the total
number of issued Company Shares on the Put Notice Date.

7



--------------------------------------------------------------------------------



 



          “Pacific Drilling Shares” means all the Company Shares owned by
Pacific Drilling or any of its Permitted Transferees.
          “Permitted Transfer” means any Transfer by a Shareholder to a
Permitted Transferee of all the Company Shares held by such Shareholder;
provided that the Permitted Transferee agrees in writing to be bound by the
terms of this Agreement.
          “Permitted Transferee” means (a) with respect to TOIVL or Transocean,
Transocean or any Subsidiary of Transocean; and (b) with respect to Pacific
Drilling, (i) any Affiliate of Pacific Drilling, (ii) any individual who
controls or shares control of Pacific Drilling as of the date hereof or any
Affiliate thereof, or (iii) any Person of which a majority of the shareholders,
members, partners or holders of other equity, ownership or participation
interests (however designated), or the guardians, custodians or other legal
representatives or beneficiaries thereof, consist of one or more Persons
described in clause (i) or (ii); provided, however, that neither Pacific
Drilling nor any Permitted Transferee of Pacific Drilling may transfer any
Company Shares or any Transocean Ordinary Shares to any Person who derives at
least thirty percent (30%) of its annual revenues from contract drilling and/or
drilling management services.
          “Person” means an individual, partnership, corporation, limited
liability company, trust, unincorporated association or organization or
Governmental Authority.
          “Public Company” means a Person that is subject to the reporting
requirements of the Exchange Act and the capital stock of which is listed and
widely traded on a recognized securities exchange.
          “Purchase Price” has the meaning ascribed thereto in Section 2.3 of
this Agreement.
          “Put Closing” means the closing to the sale of the Pacific Drilling
Shares to TOIVL pursuant to Article II.
          “Put Closing Balance Sheet” means the balance sheet of the Company as
of the close of business on the Put Closing Date, as prepared in accordance with
GAAP (other than in the case of loans made by the Shareholders pursuant to
Section 6.02 of the Shareholders’ Agreement (and any accrued and unpaid interest
thereon) which shall be treated as capital as described below in the definition
of “Put Closing Date Working Capital”).
          “Put Closing Date” means the date on which the Put Closing occurs,
which shall be five (5) Business Days after the later to occur of (a) the Fair
Value of the Drilling Rigs having been determined pursuant to the Drilling Rig
Appraisal Procedure, or (b) the satisfaction or waiver of the conditions
precedent set forth in Section 2.7 of this Agreement; provided that such date
shall not be more than one hundred eighty (180) days after the Put Notice Date.
          “Put Closing Date Working Capital” means, as determined from the Put
Closing Balance Sheet, the amount by which (i) the sum, without duplication of
amounts, of all amounts that are included and classified as current assets on
that balance sheet exceeds, or is exceeded by, (ii) the sum, without duplication
of amounts, of all amounts that are included as current liabilities on that
balance sheet (other than loans made by the Shareholders pursuant to
Section 6.02 of the

8



--------------------------------------------------------------------------------



 



Shareholders’ Agreement (and any accrued and unpaid interest thereon) which
shall be treated as capital), in each case without duplication of any assets or
liabilities included in the determination of the Fair Value of the Drilling
Rigs; provided that if an independent accounting firm makes a determination
under Section 2.4, the amount of its fees and expenses which are attributable to
their review of the Put Closing Balance Sheet and its making of such
determination will be deemed a current liability of the Company for the purpose
of determining the Put Closing Date Working Capital; provided further that, if
at any time those current assets are exceeded by those current liabilities, Put
Closing Date Working Capital will be expressed as a negative amount.
          “Put Closing Statement” has the meaning ascribed thereto in
Section 2.4 of this Agreement.
          “Put Date” means the third anniversary of the date hereof and the last
Business Day of each succeeding calendar month thereafter.
          “Put Notice” has the meaning ascribed thereto in Section 2.1 of this
Agreement.
          “Put Notice Date” means the Put Date on which Pacific Drilling gives
each of TOIVL and Transocean written notice of its exercise of the Put Option
pursuant to Section 2.1.
          “Put Option” means the option of Pacific Drilling to sell all (but not
less than all) of the Pacific Drilling Shares to TOIVL pursuant to and upon the
terms and conditions set forth in Article II.
          “register”, “registered” and “registration” shall mean a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such registration statement.
          “Registration” has the meaning ascribed thereto in Section 4.1 of this
Agreement.
          “Registrable Securities” shall mean (a) Transocean Ordinary Shares
acquired by any Holder and (b) any shares or other securities of Transocean
issued as a dividend or other distribution with respect to, or in exchange for
or in replacement of, the Transocean Ordinary Shares.
          “Registration Expenses” shall mean all expenses incurred by Transocean
in connection with any registration pursuant to Article IV, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for Transocean, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration.
          “Rig Broker” means an internationally recognized broker in the
offshore industry serving clients worldwide, whose primary business includes
acting as a broker in the sale and purchase, order and charter of mobile
offshore drilling units. Schedule A hereto lists Persons which as of the date
hereof are Rig Brokers.

9



--------------------------------------------------------------------------------



 



          “Rights” means any options, warrants, rights, convertible or
exchangeable securities, commitments, contracts, arrangements or undertakings of
any kind (i) obligating the Company to issue, deliver or sell, or cause to be
issued, delivered or sold, additional Capital Stock or any security convertible
or exercisable for or exchangeable into any Capital Stock or (ii) obligating the
Company to issue, grant, extend or enter into any such option, warrant, right,
security, commitment, contract, arrangement or undertaking.
          “Rule 144” has the meaning ascribed thereto in Section 4.10 of this
Agreement.
          “Securities Act” shall mean the United States Securities Act of 1933,
as amended.
          “Selling Expenses” shall mean all underwriting discounts or
commissions, income or transfer taxes if any, and selling commissions applicable
to the sale of Registrable Securities and all fees and disbursements of counsel
for the Holders.
          “Share Cap” has the meaning ascribed thereto in Section 2.3 of this
Agreement.
          “Shareholder” means each of Pacific Drilling, TOIVL and any of their
respective Permitted Transferees who agrees in writing to be bound by the terms
of this Agreement.
          “Shares” means the ordinary shares, par value US$0.01 per share, of
the Company.
          “Shareholders’ Agreement” has the meaning ascribed to it in the
recitals hereto.
          “Shipyard” has the meaning ascribed thereto in the recitals hereto.
          “Stock Consideration” has the meaning ascribed thereto in Section 2.2
of this Agreement.
          “Subsidiary” means, with respect to any Person, any other Person of
which more than fifty percent (50%) of the total voting power of such other
Person’s Voting Stock is at the time owned or controlled, directly or
indirectly, by (1) such Person, (2) such Person and one or more Subsidiaries of
such Person or (3) one or more Subsidiaries of such Person.
          “Tax” or “Taxes” means all income, gross receipts, license, sales,
use, payroll, employment, franchise, profits, property, excise, severance,
occupation, premium, business, value added, stamp, environmental, customs
duties, transfer, gains, capital stock, withholding, social security (or
similar), worker’s compensation, unemployment, compensation, disability, ad
valorem, real property, personal property, transfer, alternative or add-on
minimum, estimated, or any other taxes, fees, and duties, assessments or charges
of any kind whatsoever (whether payable directly or by withholding), together
with any interest and any penalties, whether disputed or not.
          “TOIVL” has the meaning ascribed thereto in the preamble hereto.
          “Transaction Documents” means (i) the Marketing Agreement dated as of
the date hereof between the Company and TOIVL; (ii) the Operating Agreement
dated as of the date

10



--------------------------------------------------------------------------------



 



hereof between the Company and TOIVL; (iii) the Deepwater Pacific 1 Drillship
Construction Management Agreement dated as of the date hereof between the
Company and TOIVL; (iv) the Deepwater Pacific 2 Drillship Construction
Management Agreement dated as of the date hereof between the Company and TOIVL;
(v) the Shareholders’ Agreement dated as of the date hereof among Pacific
Drilling, the Company and TOIVL; (vi) the Put Option and Registration Rights
Agreement dated as of the date hereof among Pacific Drilling, the Company,
Transocean Inc. and TOIVL; and (vii) the Confidentiality Agreement dated as of
the date hereof among Pacific Drilling, the Company and TOIVL.
          “Transfer” means, as to any security, to sell or in any other way
transfer, assign, pledge, distribute, encumber or otherwise dispose of, such
security, with or without consideration.
          “Transfer Taxes” has the meaning ascribed thereto in Section 2.6 of
this Agreement.
          “Transferor” means any party to this Agreement that has Transferred
any security to a Permitted Transferee pursuant to a Permitted Transfer.
          “Transocean” has the meaning ascribed thereto in the preamble hereto.
          “Transocean Appraisal Procedure” shall mean the following procedure to
determine the fair value of the Transocean Ordinary Shares (the “valuation
amount”) for purposes of the definition of “Fair Value of Transocean Ordinary
Shares”. For a period of ten (10) days after the Put Notice Date, the
Shareholder Representatives of each of Pacific Drilling and TOIVL shall
negotiate in good faith to reach an agreement as to the valuation amount of
Transocean. If such negotiations do not result in an agreement, each of Pacific
Drilling and TOIVL shall promptly, and in any event within five (5) days
thereafter, appoint as its appraiser an internationally recognized investment
banking firm. Each appraiser shall, within forty-five (45) days of appointment,
submit to Pacific Drilling and TOIVL its appraisal of the valuation amount. If
the difference in the valuation amounts set forth in the two appraisals is no
more than ten percent (10%) of the average of the valuation amounts set forth in
the two appraisals, the average of the two appraisals shall be deemed the
valuation amount. If the difference in the valuation amounts set forth in the
two appraisals is in excess of ten percent (10%) of the average of the valuation
amounts set forth in the two appraisals, for a period of ten (10) days, Pacific
Drilling and TOIVL shall negotiate in good faith to reach an agreement as to the
valuation amount of Transocean. If such negotiations do not result in an
agreement, the appraisers shall jointly appoint a third appraiser within five
(5) days thereafter, who shall be an internationally recognized investment
banking firm. Neither Pacific Drilling nor TOIVL, nor any of their respective
Affiliates or agents, shall share any information with respect to the prior
appraisals with the third appraiser. The third appraiser shall submit its
appraisal to Pacific Drilling and TOIVL within forty-five (45) days of its
appointment. The valuation amount submitted by the third appraiser shall be
deemed the valuation amount, unless the valuation amount set forth in the third
appraisal is (i) greater than both valuation amounts set forth in the two
earlier appraisals, in which case the higher of the two earlier appraisals will
be deemed the valuation amount, or (ii) lower than both valuation amounts set
forth in the two earlier appraisals, in which case the lower of the two earlier
appraisals will be deemed the valuation amount. If any party fails to appoint

11



--------------------------------------------------------------------------------



 



an appraiser or if one of the two initial appraisers fails after appointment to
submit its appraisal within the required period, the appraisal submitted by the
remaining appraiser shall be controlling. Pacific Drilling and TOIVL shall each
bear the cost of its respective appointed appraiser. The cost of the third
appraisal shall be shared one-half by Pacific Drilling and one-half by TOIVL.
The parties shall use their commercially reasonable best efforts to cause the
appraisal procedure to be completed as promptly as is reasonably practicable and
in any event within the time limits set forth above.
          “Transocean Ordinary Shares” means the ordinary shares, par value
$0.01 per share, of Transocean or any other shares of capital stock or other
equity, participation or ownership interests (however designated) in Transocean
into which such ordinary shares have been reclassified.
          “Transocean Share Price” means the average of the closing share prices
of the Transocean Ordinary Shares on the New York Stock Exchange (or the
principal trading market (if not the New York Stock Exchange) on which the
Transocean Ordinary Shares are listed at the time) during the thirty
(30) calendar day period ending on the Business Day prior to the Put Notice Date
(appropriately adjusted for any stock split dividend, combination or similar
transaction during such period). In the event the Transocean Ordinary Shares are
not at the time listed and traded widely on a recognized securities exchange,
the Transocean Share Price will be the Fair Value of Transocean Ordinary Shares.
          “Valuation Multiple” shall mean (i) 1.08, in the event Pacific
Drilling elects to receive Stock Consideration pursuant to Section 2.2 and
(ii) 1.00, in the event Pacific Drilling elects to receive Cash Consideration
pursuant to Section 2.2.
          “Voting Stock” of a Person means all classes of capital stock, shares
or other equity, participation or ownership interests (however designated) of
such Person then outstanding and normally entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof.
ARTICLE II
PUT OPTION
          SECTION 2.1. Put Option . (a) Pacific Drilling shall have the option
to sell to TOIVL, and to cause TOIVL to purchase, all (but not less than all) of
the Pacific Drilling Shares. Transocean shall cause TOIVL to perform all
covenants, agreements, obligations and liabilities of TOIVL under this
Article II. In the event that Transocean is unable to cause TOIVL to perform
such covenants, agreements, obligations and liabilities, Transocean shall either
cause another wholly owned subsidiary of Transocean to perform such covenants,
agreements, obligations and liabilities or shall itself perform such covenants,
agreements, obligations and liabilities.
          (b) The Put Option may be exercised by Pacific Drilling in its sole
discretion on any Put Date by delivery of written notice (a “Put Notice”) to
TOIVL and Transocean on any such Put Date of Pacific Drilling’s election to
exercise the Put Option. The Put Option shall be exercised and irrevocable upon
receipt of the Put Notice by TOIVL and Transocean.

12



--------------------------------------------------------------------------------



 



          (c) At the Consideration Election Date, Pacific Drilling will be
deemed to have made to TOIVL and Transocean the representations and warranties
set forth in Schedule B, and TOIVL and Transocean will be deemed to have made to
Pacific Drilling the representations and warranties set forth in Schedule C (in
each case, with any schedules or incomplete or bracketed information to be
appropriately completed in a certificate delivered at the Consideration Election
Date). On the Consideration Election Date, Pacific Drilling will deliver written
notice (the “Consideration Election Notice”) to TOIVL and Transocean specifying
the form of Consideration Pacific Drilling has elected to receive pursuant to
Section 2.2. Pacific Drilling will be bound by the Consideration Election
Notice, which shall be irrevocable upon receipt thereof by TOIVL and Transocean.
          (d) The Put Closing shall take place on the Put Closing Date at the
offices of the Company or on such other date and at such other place as Pacific
Drilling and TOIVL shall agree; provided that if Pacific Drilling elects to
receive Cash Consideration pursuant to Section 2.2, TOIVL may elect to defer the
Put Closing until the 120th day following the Put Notice Date (except to the
extent TOIVL can reasonably procure any required funding prior thereto). Upon
the Put Closing, Pacific Drilling will be deemed to have made to TOIVL and
Transocean the representations and warranties set forth in Schedule B, and TOIVL
and Transocean will be deemed to have made to Pacific Drilling the
representations and warranties set forth in Schedule C (with any schedules or
incomplete or bracketed information to be appropriately completed in a
certificate delivered at the Put Closing). At the Put Closing, (i) TOIVL (and
Transocean in the case of Stock Consideration) shall deliver the Consideration
in an amount equal to the Purchase Price (as set forth in Section 2.2 and 2.3)
to or upon the order of Pacific Drilling and (ii) Pacific Drilling shall deliver
to or upon the order of TOIVL the Pacific Drilling Shares duly endorsed for
transfer or accompanied by blank stock powers. Each of the parties hereto will
use its commercially reasonable best efforts to cause the Put Closing to occur
as promptly as is reasonably practical following the Put Notice Date; provided
that if Pacific Drilling elects to receive Cash Consideration pursuant to
Section 2.2, TOIVL may elect to defer the Put Closing until the 120th day
following the Put Notice Date (except to the extent Transocean can reasonably
procure any required funding prior thereto).
          (e) TOIVL may designate any other Person to purchase the Shares to be
sold pursuant to the exercise of the Put Option; provided that any such
designation shall not relieve TOIVL of its obligations hereunder or affect the
Consideration to be paid for the Shares upon exercise of the Put Option.
          SECTION 2.2. Consideration. Pacific Drilling shall elect in its
Consideration Election Notice to be paid upon the Put Closing, in its sole
discretion, either (i) in U.S. dollars by wire transfer of immediately available
funds to an account designated in writing by Pacific Drilling not less than two
(2) Business Days prior to the Put Closing (the “Cash Consideration”), or
(ii) subject to Section 2.8(b), in Transocean Ordinary Shares (the “Stock
Consideration”). If Pacific Drilling elects Stock Consideration, the
Consideration Election Notice shall also specify whether Pacific Drilling elects
to receive the Gross Stock Consideration or the Net Stock Consideration. If
Pacific Drilling fails to deliver such Consideration Election Notice on the
Consideration Election Date, TOIVL shall within one (1) Business Day of such
failure elect the form of Consideration by written notice to Pacific Drilling,
which shall be deemed to constitute the Consideration Election Notice.

13



--------------------------------------------------------------------------------



 



          SECTION 2.3. Purchase Price. (a) The price (the “Purchase Price”) to
be paid to Pacific Drilling by TOIVL for the sale of the Pacific Drilling Shares
at the Put Closing shall be (i) if Pacific Drilling elects to receive Cash
Consideration pursuant to Section 2.2 or Section 2.7(b), an amount equal to the
excess of (x) the Fair Value of Pacific Drilling Shares over (y) the Pacific
Drilling Percentage of the aggregate amount of Indebtedness of the Company and
its Subsidiaries on a consolidated basis outstanding on the Put Closing Date
(other than Indebtedness included as a current liability under clause (ii) of
the definition of Put Closing Date Working Capital for purposes of the
adjustment contemplated by Section 2.4); or (ii) if Pacific Drilling elects to
receive Stock Consideration pursuant to Section 2.2, the number of Transocean
Ordinary Shares obtained, at the election of Pacific Drilling, (A) by dividing
(x) the Fair Value of Pacific Drilling Shares by (y) the Transocean Share Price
(the “Gross Stock Consideration”), or (B) by dividing (x) the excess of the Fair
Value of the Pacific Drilling Shares over the Pacific Drilling Percentage of the
aggregate amount of Indebtedness of the Company and its Subsidiaries on a
consolidated basis outstanding on the Put Closing Date (other than Indebtedness
included as a current liability under clause (ii) of the definition of Put
Closing Date Working Capital for purposes of the adjustment contemplated by
Section 2.4) by (y) the Transocean Share Price (the “Net Stock Consideration”);
provided, in the case of clause (ii), that if the number of Transocean Ordinary
Shares to be paid to Pacific Drilling hereunder equals or exceeds fifteen
percent (15%) of the issued and outstanding Transocean Ordinary Shares on a
fully-diluted basis as of the date of delivery by Pacific Drilling of the
Consideration Election Notice (the “Share Cap”), Pacific Drilling shall be paid
an amount in cash in lieu of such number of Transocean Ordinary Shares in excess
of the Share Cap equal to the Transocean Share Price multiplied by such number
of excess shares.
          (b) To the extent that the Fair Value of the Drilling Rigs does not
appropriately reflect all the long-term liabilities other than Indebtedness of
the Company, the Fair Value of the Drilling Rigs shall be decreased for purposes
of the calculation of the Fair Value of Pacific Drilling Shares by the value of
such long-term liabilities, as reflected on the financial statements of the
Company for the most recently completed quarter prior to the Put Closing Date.
          SECTION 2.4. Working Capital Adjustment. (a) As soon as practicable
but in no event later than thirty (30) days after the Put Closing Date, TOIVL
will cause to be prepared and delivered to Pacific Drilling (i) the Put Closing
Balance Sheet and (ii) a written statement (the “Put Closing Statement”) setting
forth in reasonable detail the Put Closing Date Working Capital. The Put Closing
Balance Sheet and the Put Closing Statement will be final and binding on the
Shareholders unless, within twenty (20) Business Days following the delivery of
the Put Closing Statement, Pacific Drilling notifies TOIVL in writing that it
does not accept as correct any one or more of the amounts set forth in the Put
Closing Statement. Subject to the timely delivery of such written notice, the
Shareholders shall jointly appoint an internationally recognized independent
accounting firm to review the Put Closing Balance Sheet and Put Closing
Statement and to determine the Put Closing Date Working Capital from the Put
Closing Balance Sheet so reviewed, which determination shall be made within
sixty (60) Business Days after the appointment of such independent accounting
firm and which determination shall be final and binding on the Shareholders.
          (b) If the Put Closing Date Working Capital shall be determined with
finality pursuant to Section 2.4(a) to be a positive amount, TOIVL shall, no
later than five (5) Business

14



--------------------------------------------------------------------------------



 



Days after such determination, pay in cash to Pacific Drilling an amount equal
to the product of the Put Closing Date Working Capital and the Pacific Drilling
Percentage. If the Put Closing Date Working Capital shall be determined with
finality pursuant to Section 2.4(a) to be a negative amount, Pacific Drilling
shall, no later than five (5) Business Days after such determination, pay in
cash to TOIVL an amount equal to the product of the Put Closing Date Working
Capital and the Pacific Drilling Percentage.
          SECTION 2.5. Payment or Assumption of Debt. (a) If Pacific Drilling
elects to receive the Gross Stock Consideration pursuant to Section 2.2 or
Section 2.7(b), Pacific Drilling shall, at its option, on the Put Closing Date,
(i) assume the payment in full of the Pacific Drilling Percentage of all the
Indebtedness of the Company and its Subsidiaries on a consolidated basis
outstanding on the Put Closing Date (other than loans made by the Shareholders
pursuant to Section 6.02 of the Shareholders’ Agreement (and any accrued and
unpaid interest thereon) and other than Indebtedness included as a current
liability under clause (ii) of the definition of Put Closing Date Working
Capital for purposes of the adjustment contemplated by Section 2.4) pursuant to
one or more instruments in writing in a form reasonably satisfactory to TOIVL
and the lenders, holders or other obligees of such Indebtedness, or (ii) pay to
TOIVL on the Put Closing Date an amount in U.S. dollars in immediately available
funds equal to all the Indebtedness of the Company and its Subsidiaries on a
consolidated basis outstanding on the Put Closing Date (other than loans made by
the Shareholders pursuant to Section 6.02 of the Shareholders’ Agreement (and
any accrued and unpaid interest thereon) and other than Indebtedness included as
a current liability under clause (ii) of the definition of Put Closing Date
Working Capital for purposes of the adjustment contemplated by Section 2.4).
     (b) Notwithstanding anything to the contrary contained herein, for all
purposes of this Article II, including without limitation for purposes of
Section 2.3 and Section 2.4, all loans made by the Shareholders pursuant to
Section 6.02 of the Shareholders’ Agreement (and any accrued and unpaid interest
thereon) shall be treated as capital of the Company. Upon the completion of the
Put Closing in accordance with the terms of this Article II, all loans made by
Pacific Drilling (and any accrued and unpaid interest thereon) shall be deemed
to have been cancelled and paid in full and no amounts will be owing in respect
thereof.
          SECTION 2.6. Transfer Taxes. All stock transfer, real estate transfer,
documentary, stamp, recording and other similar Taxes (including interest,
penalties and additions to any such Taxes) (“Transfer Taxes”) imposed in
connection with the exercise of the Put Option and the Put Closing shall be
borne equally by Transocean and Pacific Drilling. The parties shall cooperate in
the timely preparation, execution and filing of any Tax returns with respect to
such Transfer Taxes.
          SECTION 2.7. Conditions Precedent to Put Closing; Reasonable Best
Efforts. As of the Put Closing Date:
     (a) (i) the consummation of the transactions contemplated by this Agreement
shall not be prohibited by any applicable Governmental Requirements;
          (ii) there shall be no (A) injunction or restraining order of any
nature issued by any Governmental Authority which directs, or which has the
effect of directing,

15



--------------------------------------------------------------------------------



 



that the Put Closing shall not be consummated as herein provided or (B) material
investigation, action or other proceeding that shall have been brought by any
Governmental Authority and be pending on the Put Closing Date against Pacific
Drilling, TOIVL, Transocean, the Company or any Drillship Subsidiary in
connection with the consummation of the transactions contemplated by this
Agreement which is reasonably likely to result in an injunction or restraining
order which directs, or which has the effect of directing, that the Put Closing
shall not be consummated as herein provided; and
          (iii) the waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, if applicable to the purchase and sale of
the Pacific Drilling Shares pursuant to this Agreement, shall have expired or
been terminated.
          (b) Each party will use its commercially reasonable best efforts to
cause the conditions set forth in Section 2.7(a) to be satisfied as promptly as
is reasonably practicable after the delivery of the Consideration Election
Notice. In the event Pacific Drilling has elected to receive Stock Consideration
but the conditions set forth in Section 2.7(a) can only be satisfied by Pacific
Drilling receiving Cash Consideration, Pacific Drilling may, in its sole
discretion, by notice to TOIVL change its election and instead elect to receive
Cash Consideration; provided, however, that the amount of the Cash Consideration
otherwise payable hereunder will be increased by four percent (4%) in accordance
with Section 2.8(c).
          (c) Each party will use its commercially reasonable best efforts to
cause the business of the Company and its Subsidiaries to be conducted in the
ordinary course of business in a manner that is consistent with past practice
from the Put Notice Date through and including the Put Closing Date so as to
avoid any unanticipated or unwarranted effect on the Purchase Price.
          SECTION 2.8. Adjustments. (a) In the event of (i) any sale or
conveyance of all or substantially all of the property and assets of Transocean
to any Person (other than a Subsidiary of Transocean (unless Transocean is
thereafter liquidated or dissolved) or any amalgamation of Transocean into any
Person unless for the most recently completed four fiscal quarters of such
Person prior to the closing of such transaction, less than thirty percent (30%)
of the consolidated revenues of such Person are derived from contract drilling
and/or drilling management services (on a pro forma basis giving effect to such
transaction as if such transaction had been completed four full fiscal quarters
prior to such closing), in which case the provisions of paragraph (c) below
shall apply) or (ii) any split-off or spin-off of any Person holding all or
substantially all of the property and assets of Transocean, then the provisions
of this Agreement relating to Transocean and the Transocean Ordinary Shares
shall be deemed to refer to such Person and its capital stock (and prior to or
at the time of entering into any transaction or series of related transactions
with such Person that results in the events contemplated by clauses (i) and
(ii), Transocean shall cause such Person to enter into an agreement providing
that it will comply with and be bound by the terms hereof).
          (b) In the event that (i) the Transocean Ordinary Shares are no longer
listed and widely traded on a recognized securities exchange and (ii) the
capital stock of any Person which directly or indirectly owns more than fifty
percent (50%) of the outstanding Transocean Ordinary Shares is so listed and
widely traded, then the provisions of this Agreement relating to

16



--------------------------------------------------------------------------------



 



Transocean and the Transocean Ordinary Shares shall be deemed to refer to such
Person and such capital stock (and prior to or at the time of entering into any
transaction or series of related transactions with such Person that results in
the events contemplated by clauses (i) and (ii), Transocean shall cause such
Person to enter into an agreement providing that it will comply with and be
bound by the terms hereof), unless for the most recently completed four fiscal
quarters of such Person prior to the closing of such transaction (on a pro forma
basis giving effect to such transaction as if such transaction had been
completed four full fiscal quarters prior to such closing), less than thirty
percent (30%) of the consolidated revenues of such Person are derived from
contract drilling and/or drilling management services, in which case the
provisions of paragraph (c) below shall apply.
     (c) (i) If the issuance by Transocean to Pacific Drilling of Transocean
Ordinary Shares pursuant to an election for Stock Consideration shall be
prohibited by applicable law, regulation or securities exchange rule;
          (ii) in the event that (x) any sale or conveyance of all or
substantially all of the property and assets of Transocean to any Person other
than a Subsidiary of Transocean or any amalgamation of Transocean into any
Person other than a Subsidiary of Transocean and (y) for the most recently
completed four fiscal quarters of such Person prior to the closing of such
transaction (on a pro forma basis giving effect to such transaction as if such
transaction had been completed four full fiscal quarters prior to the closing of
any transaction or series of related transactions that results in the event
contemplated by clause (x)), less than thirty percent (30%) of the consolidated
revenues of such Person are derived from contract drilling and/or drilling
management services; or
          (iii) in the event that (x) the Transocean Ordinary Shares are no
longer listed and widely traded on a recognized securities exchange, (y) the
capital stock of any Person which directly or indirectly owns more than fifty
percent (50%) of the outstanding Transocean Ordinary Shares is so listed and
widely traded and (z) for the most recently completed four fiscal quarters of
such Person prior to the closing of any transaction or series of related
transactions that results in the event contemplated by clause (x) and (y) (on a
pro forma basis giving effect to such transaction as if such transaction had
been completed four full fiscal quarters prior to such closing), less than
thirty percent (30%) of the consolidated revenues of such Person are derived
from contract drilling and/or drilling management services,
then, in the case of clause (i) (provided that Transocean and TOIVL shall have
complied with their obligations under Sections 5.1 and 5.3 in respect of any
such law, regulation or rule), (ii) or (iii), Pacific Drilling shall only be
entitled to receive Cash Consideration upon exercise of the Put Option;
provided, however, that the amount of the Cash Consideration otherwise payable
hereunder will be increased by (A) four percent (4%) in the case of clause
(i) or (B) eight percent (8%) in the case of clause (ii) or (iii).
          (d) In the event of any other material change in the equity
capitalization or corporate structure of Transocean (i) which results in the
Transocean Ordinary Shares no longer representing the principal equity ownership
interest (based on aggregate market value) in Transocean, (ii) which is not
otherwise contemplated by this Section 2.8 (regardless of whether

17



--------------------------------------------------------------------------------



 



an adjustment is required thereunder) and (iii) which would have unintended or
unanticipated effects on the provisions of this Article II relating to the Stock
Consideration, the parties hereto will agree to appropriate changes in the terms
of this Article II to give effect to the original intent of the parties hereto
to the greatest extent possible.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          SECTION 3.1. Representations of Transocean. Each of TOIVL and
Transocean represents and warrants to Pacific Drilling as follows:
          (a) Organization; Etc. Each (i) is a company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite corporate power and authority to own, lease
and operate all of its properties and assets and to carry on its business
substantially as now being conducted and (iii) is duly qualified and in good
standing to do business in each jurisdiction in which the nature of its business
or the ownership, operation or leasing of its properties makes such
qualification necessary, except where the failure to be so qualified or in good
standing would not have and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Transocean and
its Subsidiaries, taken as a whole, or on its ability to consummate the
transactions contemplated hereby or perform its obligations hereunder.
          (b) Authority Relative to this Agreement. Each has all requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement have been duly and validly authorized by all requisite
corporate and shareholder action on the part of each of TOIVL and Transocean.
This Agreement has been duly and validly executed and delivered by each of TOIVL
and Transocean and, assuming this Agreement has been duly authorized, executed
and delivered by Pacific Drilling and the Company, constitutes a valid and
binding agreement of each of TOIVL and Transocean, enforceable against each of
TOIVL and Transocean in accordance with its terms, subject to bankruptcy,
insolvency and other laws affecting the enforcement of creditors’ rights
generally and to general principles of equity.
          (c) Consents and Approvals; No Violations. Neither the execution and
delivery of this Agreement by each of TOIVL and Transocean, nor the consummation
by each of them of the transactions contemplated by this Agreement, will
(i) conflict with or result in any breach of any provision of the organizational
documents of each of them, (ii) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under, or
require any consent under, any indenture, license, contract, agreement or other
instrument or obligation to which each of them is a party or by which each of
them or any of their respective properties or assets are bound, (iii) violate
any Governmental Requirements applicable to each of them or any of their
respective properties or assets or (iv) require any filing with, or the
obtaining of any permit, authorization, consent or approval of, any Governmental
Authority, except, in the case of clauses (ii), (iii) or

18



--------------------------------------------------------------------------------



 



(iv), for such violations, breaches or defaults as would not have and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Transocean and its Subsidiaries, taken as a whole, or on its
ability to consummate the transactions contemplated hereby or perform its
obligations hereunder.
          SECTION 3.2. Representations of Pacific Drilling. Pacific Drilling
represents and warrants to each of TOIVL and Transocean as follows:
          (a) Organization; Etc. Pacific Drilling (i) is a company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has all requisite corporate power and
authority to own, lease and operate all of its properties and assets and to
carry on its business substantially as now being conducted and (iii) is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership, operation or leasing of its properties
makes such qualification necessary, except where the failure to be so qualified
or in good standing would not have and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Pacific Drilling
and its Subsidiaries, taken as a whole, or on its ability to consummate the
transactions contemplated hereby or perform its obligations hereunder.
          (b) Authority Relative to this Agreement. Pacific Drilling has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated by this Agreement. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated by this Agreement have been duly and validly authorized by all
requisite corporate and shareholder action on the part of Pacific Drilling. This
Agreement has been duly and validly executed and delivered by Pacific Drilling
and, assuming this Agreement has been duly authorized, executed and delivered by
TOIVL, Transocean and the Company, constitutes a valid and binding agreement of
Pacific Drilling, enforceable against Pacific Drilling in accordance with its
terms, subject to bankruptcy, insolvency and other laws affecting the
enforcement of creditors’ rights generally and to general principles of equity.
          (c) Consents and Approvals; No Violations. Neither the execution and
delivery of this Agreement by Pacific Drilling, nor the consummation by Pacific
Drilling of the transactions contemplated by this Agreement, will (i) conflict
with or result in any breach of any provision of the organizational documents of
Pacific Drilling, (ii) result in a violation or breach of, or constitute (with
or without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, or require any
consent under, any indenture, license, contract, agreement or other instrument
or obligation to which Pacific Drilling is a party or by which it or any of its
properties or assets are bound, (iii) violate any Governmental Requirements
applicable to Pacific Drilling or any of its properties or assets; or
(iv) require any filing with, or the obtaining of any permit, authorization,
consent or approval of, any Governmental Authority, except, in the case of
clauses (ii), (iii) or (iv), for such violations, breaches or defaults as would
not have and would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on Pacific Drilling and its Subsidiaries,
taken as a whole, or on its ability to consummate the transactions contemplated
hereby or perform its obligations hereunder.

19



--------------------------------------------------------------------------------



 



ARTICLE IV
REGISTRATION RIGHTS
          The provisions of this Article IV will apply only if Pacific Drilling
elects to receive Stock Consideration pursuant to Section 2.2:
          SECTION 4.1. Request for Registration. On any date after the Put
Closing Date, if Transocean shall receive from Pacific Drilling a written
request that Transocean effect any registration with respect to the Registrable
Securities owned by the Holders (which request shall state the number of shares
of Registrable Securities to be disposed of and the intended method of
disposition thereof) that Transocean effect a registration with respect to the
Registrable Securities owned by the Holders, which registration shall cover
Registrable Securities having an aggregate fair market value (based on the
then-current market value of such Registrable Securities) equal to $100 million
or more unless Pacific Drilling shall hold less than $100 million of Registrable
Securities, in which event, the remaining Registrable Securities held by Pacific
Drilling, Transocean will as soon as reasonably practicable (provided that no
Registration (as defined below) shall be required to be effected until the
earlier of (i) the first anniversary of the Put Closing Date and (ii) the
15-month anniversary of the Put Notice Date but not later than the second
anniversary of the Put Closing Date; provided further that in connection with
any Registration on a Form S-1 or F-1 (or any successor form thereto), such
Registration shall not be required to be effected earlier than ninety (90) days
after receipt of such request), use all commercially reasonable best efforts to
effect such registration (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualifications under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as may be so
reasonably requested and as would permit or facilitate the sale and distribution
of all or such portion of such Registrable Securities as are specified in such
request; provided that Transocean shall not be obligated to effect, or take any
action to effect, any such registration pursuant to this Agreement:
          (a) after Transocean has effected two (2) registrations on behalf of
the Holders (the “Registrations”), pursuant to this Agreement and, subject to
the provisions below, such Registrations have been declared or ordered effective
and the sales of such Registrable Securities shall have closed; provided that
any requested registration commenced that is subsequently withdrawn at the
request of Pacific Drilling (unless such withdrawal is due to adverse market
conditions) shall count towards the number of Registrations; or
          (b) if at any time Transocean provides written notice to Pacific
Drilling that Transocean has determined, in its reasonable business judgment,
that it would be materially disadvantageous to Transocean (including, but not
limited to, because the sale of Registrable Securities covered by a registration
statement or the disclosure of information therein or in any related prospectus
or prospectus supplement would materially interfere with or otherwise adversely
affect in any material respect any acquisition, financing, corporate
reorganization or other material transaction or event, circumstance or
development involving Transocean) (a “Disadvantageous Condition”) for sales of
Registrable Securities under such registration statement to be permitted,
Transocean may refrain from maintaining current the prospectus contained in such
registration statement or cause such registration statement to be withdrawn or
the effectiveness of such registration statement to be terminated, or, in the
event no registration

20



--------------------------------------------------------------------------------



 



statement has been filed, Transocean shall be entitled to not file such
registration statement, for the later of (i) a reasonable period of time
specified in the notice of the Disadvantageous Condition or (ii) until such
Disadvantageous Condition no longer exists (written notice of which Transocean
shall promptly deliver to Pacific Drilling).
Upon receipt by Pacific Drilling of any notice from Transocean of a
Disadvantageous Condition, the Holders shall immediately discontinue use of the
prospectus and any prospectus supplement under such registration statement and
shall suspend sales of Registrable Securities for the period of time specified
in the notice of the Disadvantageous Condition or until such Disadvantageous
Condition no longer exists. Furthermore, if so directed by Transocean by such
notice, the Holders will deliver to Transocean all copies then in its possession
of the prospectus and prospectus supplements then covering such Registrable
Securities at the time of receipt of such notice. In the event that Transocean
makes an election under this Section 4.1, the Holders agree to keep confidential
the fact of such election and any information provided by Transocean in
connection therewith. In the event any registration statement in respect of a
registration requested by Pacific Drilling pursuant to Section 4.1 is withdrawn
or the effectiveness of such registration statement is terminated, or a
registration statement is not filed in respect of such request, in each case
pursuant to this Section 4.1(b), then Pacific Drilling shall have the right to
withdraw its request for such registration at any time following receipt of any
notice from Transocean of a Disadvantageous Condition, and, if the Pacific
Drilling so withdraws its request, the Holders shall be deemed not to have used
one of their rights to request a registration under this Agreement and shall
continue to have such right.
          SECTION 4.2. Other Shareholders. The registration statement filed
pursuant to the request of Pacific Drilling may not include other securities of
Transocean that are not Registrable Securities (i) which are held by Persons
who, by virtue of agreements with Transocean or otherwise, are entitled to
include their securities in any such registration (“Other Shareholders”), or
(ii) which are to be sold by or on behalf of Transocean.
          SECTION 4.3. Underwriting. If the Holders intend to distribute the
Registrable Securities by means of an underwriting, Pacific Drilling shall so
advise Transocean as a part of its request made pursuant to Section 4.1. If
Other Shareholders request to include other securities of Transocean as part of
the registration, and in the determination of the managing underwriters, such
additional securities combined with the Registrable Securities to be registered
pursuant to the request for Registration exceed the largest number of shares of
Transocean securities (the “Maximum Offering Size”) which can be sold without
having an adverse effect on such offering, including the price at which such
securities can be sold, then Transocean shall include in such Registration, up
to such Maximum Offering Size, first, all Registrable Securities requested to be
registered by Pacific Drilling, and second, all securities requested to be
included in such registration by any Other Shareholder (allocated, if necessary
for the offering not to exceed the Maximum Offering Size, pro rata among such
Other Shareholders on the basis of the relative number of Transocean securities
requested to be included in such Registration). Pacific Drilling and Transocean
shall (together with all Other Shareholders proposing to distribute their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected for such underwriting by Pacific Drilling which shall include
representations and warranties of selling shareholders.

21



--------------------------------------------------------------------------------



 



          SECTION 4.4. Form S-3 or Form F-3. Notwithstanding anything to the
contrary in Section 4.1, so long as Transocean qualifies for registration on
Form S-3 or F-3 (or any successor form thereto) for secondary sales, any request
for registration by Pacific Drilling shall be a request for registration on Form
S-3 or F-3 (or any successor form thereto), and shall be subject to the
conditions and limitations set forth in Section 4.1.
          SECTION 4.5. No Assignment. The registration rights set forth in this
Article IV may not be assigned, in whole or in part, to any transferee of
Registrable Securities, other than a Permitted Transferee.
          SECTION 4.6. Expenses of Registration. All Registration Expenses and
Selling Expenses incurred in connection with any registration, qualification or
compliance pursuant to this Article IV shall be borne by Pacific Drilling.
          SECTION 4.7. Registration Procedures. In the case of each registration
effected by Transocean pursuant to Article IV, Transocean will keep Pacific
Drilling advised in writing as to the initiation of each registration and as to
the completion thereof. At Pacific Drilling’s expense, Transocean will:
          (a) Keep such registration effective for a period of 120 days or until
Pacific Drilling has completed the distribution described in the registration
statement relating thereto, whichever first occurs; provided, however, that
(i) such 120-day period shall be extended for a period of time equal to the
period during which Pacific Drilling is prohibited from selling any securities
included in such registration as a result of a Disadvantageous Condition; and
(ii) in the case of any registration of Registrable Securities on Form S-3 or
F-3 which are intended to be offered on a continuous or delayed basis, such
120-day period shall be extended until all such Registrable Securities are sold,
provided that Rule 415, or any successor rule under the Securities Act, permits
an offering on a continuous or delayed basis, and provided further that
applicable rules under the Securities Act governing the obligation to file a
post-effective amendment permit, in lieu of filing a post-effective amendment
which includes any prospectus required by Section 10(a) of the Securities Act or
reflects facts or events representing a material or fundamental change in the
information set forth in the registration statement, the incorporation by
reference in the registration statement of such information included in periodic
reports filed pursuant to Section 12 or 15(d) of the Exchange Act;
          (b) furnish such number of prospectuses and other documents incident
thereto as Pacific Drilling from time to time may reasonably request;
          (c) notify Pacific Drilling at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; and
          (d) furnish, on the date that such Registrable Securities are
delivered to the underwriters for sale, if such securities are being sold
through underwriters or, if such securities

22



--------------------------------------------------------------------------------



 



are not being sold through underwriters, on the date that the registration
statement with respect to such securities becomes effective, (i) an opinion,
dated as of such date, of the counsel representing Transocean for the purposes
of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed and reasonably
satisfactory to the underwriters, if any, and to Pacific Drilling and (ii) a
letter, dated as of such date, from the independent certified public accountants
of Transocean, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering
addressed and reasonably satisfactory to the underwriters, if any, and if
permitted by applicable accounting standards, to Pacific Drilling.
          SECTION 4.8. Indemnification. (a) Transocean agrees to indemnify and
hold harmless Pacific Drilling and each Holder, each of its officers and
directors, and each person controlling Pacific Drilling or such Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, with respect to each registration which has been effected pursuant to this
Article IV, and each underwriter, if any, and each person who controls any
underwriter within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, against all claims, losses, damages and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration under
which the Registrable Securities were registered under the Securities Act, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of any preliminary prospectus or final
prospectus, in the light of the circumstances under which they were made) not
misleading, and will reimburse Pacific Drilling and each Holder, each of its
officers, directors and partners, and each person controlling Pacific Drilling
or such Holder, each such underwriter and each person who controls any such
underwriter, for any legal or other expenses reasonably incurred (as incurred)
in connection with investigating or defending any such claim, loss, damage,
liability or action; provided, however, that Transocean will not be liable in
any such case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on any untrue statement (or alleged untrue
statement) or omission (or alleged omission) based upon written information
furnished to Transocean by Pacific Drilling, any Holder or any underwriter and
stated to be specifically for use therein; provided further, that Transocean
shall not be liable in any such case with respect to an offer or sale of
Registrable Securities during any period in which Holders are required pursuant
to Section 4.1(b) to discontinue use of the prospectus and any prospectus
supplement under the registration statement and to suspend sales of Registrable
Securities.
          (b) Pacific Drilling and each Holder will indemnify Transocean, each
of its directors and officers and each underwriter, if any, of Transocean’s
securities covered by such a registration statement, each person who controls
Transocean or such underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, each Other Shareholder and
each of their officers and directors, and each person controlling such Other
Shareholder within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act against all claims, losses, damages and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration under
which the Registrable Securities were registered under the Securities Act, any
preliminary prospectus or final prospectus contained therein, or any

23



--------------------------------------------------------------------------------



 



amendment or supplement thereof made by Pacific Drilling or such Holder in
writing, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements by Pacific
Drilling or such Holder therein not misleading, and will reimburse Transocean
and such Other Shareholders, directors, officers, underwriters or control
persons for any legal or other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to Transocean
by Pacific Drilling or such Holder and stated to be specifically for use
therein.
Transocean may require, as a condition to entering into any underwriting
agreement in connection with the Registrable Securities, that Transocean shall
have received an undertaking reasonably satisfactory to it from each underwriter
named in any such underwriting agreement, severally and not jointly, to
(i) indemnify and hold harmless Transocean, and all other holders of Registrable
Securities, against any losses, claims, damages or liabilities to which
Transocean or such other holders of Registrable Securities may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
registration statement, the final prospectus, or any issuer free writing
prospectus, or any amendment or supplement thereto, or arise out of or are based
upon the omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made (in the case of the
final prospectus or any issuer free writing prospectus), not misleading, in each
case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) was made in reliance
upon and in conformity with written information furnished to Transocean by the
underwriter expressly for use therein, and (ii) reimburse Transocean for any
legal or other expenses reasonably incurred by Transocean in connection with
investigating or defending any such action or claim as such expenses are
incurred.
          (c) Each party entitled to indemnification under this Section 4.8 (the
“Indemnified Party”) shall give notice in writing to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 4.8 except to the extent the Indemnifying Party is materially
prejudiced thereby. No Indemnifying Party, in the defense of any such claim or
litigation shall, except with the prior written consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional

24



--------------------------------------------------------------------------------



 



term thereof the giving by the claimant or plaintiff to such Indemnified Party
and its Affiliates of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.
          (d) If the indemnification provided for in this Section 4.8 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue (or alleged
untrue) statement of a material fact or the omission (or alleged omission) to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
          (e) Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with any underwritten public offering contemplated by
this Agreement are in conflict with the foregoing provisions, the provisions in
such underwriting agreement shall control.
          (f) The provisions of this Section 4.8 shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
Transocean or any of the indemnified persons referred to in this Section 4.8,
and shall survive the sale by a Holder of securities covered by the registration
statement.
          SECTION 4.9. Information by Pacific Drilling and the Holders. Pacific
Drilling and the Holders shall furnish to Transocean such information regarding
Pacific Drilling and the Holders and the distribution proposed by Pacific
Drilling and the Holders as Transocean may reasonably request in writing and as
shall be reasonably required in connection with any registration, qualification
or compliance referred to in this Article IV.
          SECTION 4.10. Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission which may permit the
sale of restricted securities to the public without registration, Transocean
agrees to:
          (a) make and keep public information available as those terms are
understood and defined in Rule 144 under the Securities Act (“Rule 144”);
          (b) use its commercially reasonable best efforts to file with the
Commission in a timely manner all reports and other documents required of
Transocean under the Securities Act and the Exchange Act; and

25



--------------------------------------------------------------------------------



 



          (c) so long as Pacific Drilling or any Holder owns any Registrable
Securities, furnish to Pacific Drilling or such Holder upon request, a written
statement by Transocean as to its compliance with the reporting requirements of
Rule 144, and of the Securities Act and the Exchange Act, a copy of the most
recent annual or quarterly report of Transocean, and such other reports and
documents so filed as Pacific Drilling or such Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing the Holders
to sell any such securities without registration.
          SECTION 4.11. Termination. The registration rights set forth in this
Article IV shall not be available upon the earlier to occur of (a) the second
anniversary of the Put Closing Date, unless at that time Pacific Drilling is an
affiliate of Transocean for the purposes of Rule 144, or (b) if all of the
Registrable Securities then owned by the Holders can be sold in any ninety
(90)-day period pursuant to Rule 144. If all the Registrable Securities then
owned by such Holder could be sold in any one (1)-year period pursuant to
Rule 144, then the registration rights set forth in this Article IV shall not be
available for an offering on a continuous or delayed basis. Notwithstanding
anything to the contrary set forth in this Article IV, the provisions of this
Article IV shall be of no force and effect at any time at which Transocean (or
any successor or any Person which directly or indirectly controls Transocean) is
not a Public Company.
ARTICLE V
COVENANTS
          SECTION 5.1. Commercially Reasonable Best Efforts. On the terms and
subject to the conditions of this Agreement, each party shall use its
commercially reasonable best efforts to cause the completion of the transactions
contemplated hereby, including taking all commercially reasonable actions
necessary to comply promptly with all legal requirements that may be imposed on
it or any of its Affiliates. Each party will provide all information reasonably
requested by any Rig Broker or investment banking firm in connection with the
Drilling Rig Appraisal Procedure or Transocean Appraisal Procedure, as
applicable.
          SECTION 5.2. Publicity. No public release or public announcement
concerning the transactions contemplated hereby shall be issued by any party
without the prior consent of the other parties (which consent shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the rules or regulations of any United States or foreign securities
exchange, in which case the party required to make the release or announcement
shall allow the other party reasonable time to comment on such release or
announcement in advance of such issuance.
          SECTION 5.3. Further Assurances. From time to time, as and when
requested by any party, each party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions, as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement.
          SECTION 5.4. Restrictions on Transfer of Transocean Ordinary Shares.
(a) Pacific Drilling agrees that it will not, and will not permit any of its
Permitted Transferees to, Transfer any Transocean Ordinary Shares received upon
exercise of the Put Option hereunder,

26



--------------------------------------------------------------------------------



 



other than to a Permitted Transferee, prior to the earlier to occur of (x) the
first anniversary of the Put Closing Date and (y) fifteen (15) months following
the Put Notice Date.
          (b) The Company, Pacific Drilling, TOIVL and Transocean agree that any
purported Transfer of Transocean Ordinary Shares not permitted by this
Section 5.4 shall be deemed null and void and shall not be given effect or
recognition by the Company or Transocean, as the case may be.
          (c) In the event of a Permitted Transfer of any Transocean Ordinary
Shares, the parties hereto will agree to modify the provisions of this Agreement
to reflect any such Permitted Transfers.
          SECTION 5.5. Securities Law Matters. (a) Pacific Drilling agrees that
the Transocean Ordinary Shares shall not be sold unless (i) the sale is pursuant
to an effective registration statement under the Securities Act and all relevant
state securities laws or (ii) Transocean shall receive an opinion of counsel to
Pacific Drilling, in such form and substance reasonably satisfactory to
Transocean, that registration is not so required and that the sale is exempt
from registration under the Securities Act and any other applicable state
securities laws or regulations. Pacific Drilling also acknowledges that it shall
be responsible for compliance with all conditions on transfer imposed by any
securities administrator of any state and (except to the extent provided
otherwise in this Agreement) for any expenses incurred by Transocean in
connection with reviewing such a proposed transfer and issuing opinions in
connection therewith.
          (b) Pacific Drilling understands and agrees that the following
restrictions and limitations are applicable to its purchase and its resales,
pledges, hypothecations or other transfers of the Transocean Ordinary Shares
pursuant to the Securities Act:
          (i) Pacific Drilling agrees that the Transocean Ordinary Shares shall
not be sold, pledged, hypothecated or otherwise transferred unless registered
under the Securities Act and applicable state securities laws or exempted
therefrom.
          (ii) A legend in substantially the following form has been or will be
placed on the securities underlying the Transocean Ordinary Shares:
     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES LAWS AND
NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS.”
     “THE SHARES REPRESENTED BY THIS CERTIFICATE (OR BY THIS REGISTRATION, AS
THE CASE

27



--------------------------------------------------------------------------------



 



MAY BE) ARE SUBJECT TO RESTRICTIONS ON TRANSFER IN ACCORDANCE WITH THE TERMS OF
AN AGREEMENT DATED AS OF OCTOBER 18, 2007, AMONG TRANSOCEAN PACIFIC DRILLING
INC., PACIFIC DRILLING LIMITED, TRANSOCEAN INC. AND TRANSOCEAN OFFSHORE
INTERNATIONAL VENTURES LIMITED, AS THE SAME MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL EXECUTIVE OFFICE OF THE ISSUER OF THESE SHARES. NO REGISTRATION OF
TRANSFER OF SUCH SHARES WILL BE MADE ON THE BOOKS OF THE ISSUER UNLESS SUCH
RESTRICTIONS ARE COMPLIED WITH.”
          (iii) The legend and stop transfer instructions described in
subparagraph (ii) above will be placed on any new certificate(s) issued upon
presentment by Pacific Drilling of any certificate(s) for transfer or
conversion.
          SECTION 5.6. Standstill. Subject to the following sentence, during the
period commencing on the Put Closing Date and continuing until the third
anniversary of the Put Closing Date (the “Standstill Period”), none of Pacific
Drilling, its Affiliates or any of their Permitted Transferees (the “Pacific
Drilling Group”) shall, without the prior written consent or invitation of the
Board of Directors of Transocean, directly or indirectly, (a) effect or seek,
offer or propose (whether publicly or otherwise) to effect, or cause or
participate in or in any way assist any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or participate in, (i) any
acquisition of any securities or rights to acquire any securities (or any other
beneficial ownership thereof) or assets of Transocean or any of its
Subsidiaries, other than Transocean Ordinary Shares issued pursuant to
Article II hereof; (ii) any merger or other business combination or tender or
exchange offer involving Transocean or any of its Subsidiaries; (iii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to Transocean or any of its Subsidiaries; or (iv) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Commission) or consents to vote or otherwise with respect to any voting
securities of Transocean, or make any communication exempted from the definition
of “solicitation” by Rule 14a-1(1)(2)(iv) under the Exchange Act; (b) form, join
or in any way participate in a “group” (as defined under the Exchange Act) with
respect to Transocean, other than a “group” consisting solely of members of the
Pacific Drilling Group; (c) otherwise act, alone or in concert with others, to
seek to control or influence the management, Board of Directors or policies of
Transocean; (d) have any discussions or enter into any arrangements,
understandings or agreements (oral or written) with, or advise, finance, assist
or actively encourage, any third party with respect to any of the matters set
forth in this paragraph (it being understood that, without limiting the
generality of the foregoing, none of the Pacific Drilling Group shall be
permitted to act as a joint bidder or co-bidder with any other person with
respect to Transocean); (e) take any action which might cause or require it or
the other party to make a public announcement regarding any of the types of
matters set forth in this paragraph; or (f) disclose any intention, plan or
arrangement inconsistent with this paragraph. Notwithstanding anything to the
contrary contained in the preceding sentence, (i) until the eighteen (18)-month
anniversary of the Put Closing Date, members of the

28



--------------------------------------------------------------------------------



 



Pacific Drilling Group may acquire Transocean Ordinary Shares through the New
York Stock Exchange or any other securities exchange on which the Transocean
Ordinary Shares are listed; provided that the aggregate number of Transocean
Ordinary Shares beneficially owned by all members of the Pacific Drilling Group
shall not equal or exceed fifteen percent (15%) of the issued and outstanding
Transocean Ordinary Shares on a fully diluted basis as of the trade date of any
such acquisition, (ii) after the eighteen (18)-month anniversary of the Put
Closing Date, members of the Pacific Drilling Group may acquire Transocean
Ordinary Shares through the New York Stock Exchange or any other securities
exchange on which the Transocean Ordinary Shares are listed and (iii) the
provisions of the preceding sentence and clause (i) and (ii) of this sentence
shall not have effect, and shall be null and void for all purposes, if
(x) Pacific Drilling elects to receive Cash Consideration pursuant to
Section 2.2 or (y) the number of Transocean Ordinary Shares paid to Pacific
Drilling pursuant to Section 2.3 is less than five percent (5%) of the issued
and outstanding Transocean Ordinary Shares on a fully-diluted basis as of the
date of delivery by Pacific Drilling of the Consideration Election Notice.
ARTICLE VI
MISCELLANEOUS
          SECTION 6.1. Notices. All notices, consents, directions, approvals,
instructions, requests, demands and other communications (each, a “Notice”)
required or permitted by the terms hereof to be given to any Person shall be
given in writing and may be delivered personally or sent by a reputable
overnight air courier, first class post pre-paid recorded delivery (and air mail
if overseas) or by fax or e-mail (in the case of fax or e-mail, with
confirmation of receipt) to the party due to receive the Notice to the address
set forth below or to such other address, person, fax number or e-mail address
specified by that party by not less than seven (7) days’ written notice to the
other party received before the Notice was dispatched:

         
If to TOIVL or Transocean:
      Transocean Offshore International Ventures Limited
 
      P. O. Box 10342
 
      70 Harbour Drive
 
      4th Floor, Block B
 
      George Town, Grand Cayman KY1-1003 (Cayman Islands)
 
      Fax: 345 745 4504
 
      Attention: General Counsel
 
      E-mail: Legal_Notices@mail.deepwater.com
 
       
If to Pacific Drilling:
      c/o S.A.M.A.M.A.
 
      L’Estoril
 
      Bloc B, 1er Etage
 
      31 Avenue Princesse Grace
 
      MC 98000
 
      Monaco
 
      FAO: J.F. Megginson
 
      Fax: + 377 99 99 51 09
 
      e-mail: general@samama-monaco.com

29



--------------------------------------------------------------------------------



 



         
If to the Company:
      Transocean Pacific Drilling Inc.
 
      c/o Transocean Offshore International Ventures Limited

 
      P. O. Box 10342
 
      70 Harbour Drive
 
      4th Floor, Block B
 
      George Town, Grand Cayman KY1-1003 (Cayman Islands)
 
      Fax: 345 745 4504
 
      Attention: General Counsel
 
      E-mail: Legal_Notices@mail.deepwater.com
 
       
With a copy to:
      Pacific Drilling Limited
 
      c/o S.A.M.A.M.A.
 
      L’Estoril
 
      Bloc B, 1er Etage
 
      31 Avenue Princesse Grace
 
      MC 98000
 
      Monaco
 
      FAO: J.F. Megginson
 
      Fax: + 377 99 99 51 09
 
      E-mail: general@samama-monaco.com

          A Notice is deemed given: (i) if delivered personally, when left at,
and the person delivering the Notice obtains the signature of a person at, the
address referred to above; (ii) if sent by post or air courier, except overseas
air mail, two (2) Business Days after posting it; (iii) if sent by overseas air
mail, six (6) Business Days after posting it; and (iv) if sent by fax or e-mail,
when confirmation of its receipt has been received by the sender. Any Notice
sent other than by e-mail shall be accompanied by an e-mail (to the e-mail
address for the Person to whom such Notice is sent) stating that a Notice has
been sent pursuant to this Agreement and specifying the manner in which such
Notice was sent.
          SECTION 6.2. Successors and Assigns. This Agreement shall bind and
inure to the benefit of TOIVL, Transocean, Pacific Drilling, the Company and
their respective successors and permitted assigns. Nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in Section 4.8. None of the parties hereto may
assign its rights or obligations under this Agreement without the prior written
consent of all the other parties; provided that, in connection with a Permitted
Transfer, as described in the definition thereof, a Permitted Transferee will
become a party hereto and have all the rights of and be subject to the
obligations of the Transferor; provided further that, as a result of such
Permitted Transfer, the Transferor shall not be released from, and shall remain
subject to, its obligations hereunder. The termination of this Agreement will
not relieve any party from liability or responsibility for any breach of this
Agreement occurring prior to the termination hereof (or at any time thereafter
in respect of the terms hereof which survive termination).

30



--------------------------------------------------------------------------------



 



          SECTION 6.3. Governing Law. This Agreement shall be governed by, and
shall be construed and interpreted in accordance with, the contract law of the
State of New York.
          SECTION 6.4. Entire Agreement. This Agreement, together with the other
Transaction Documents, contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous arrangements or understandings with respect thereto.
          SECTION 6.5. Amendments. The terms and provisions of this Agreement
may be modified or amended, or any of the provisions hereof waived, temporarily
or permanently, only in a writing executed and delivered by all the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed to
or shall constitute a waiver of any other provision hereof (whether or not
similar). No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.
          SECTION 6.6. Counterparts. This Agreement may be executed in any
number of counterparts, and each such counterpart hereof shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one agreement.
          SECTION 6.7. Interpretation; Headings. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement. The headings of the sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
          SECTION 6.8. Arbitration. In the event of any dispute, controversy or
claim arising from or relating to this Agreement or the alleged breach of this
Agreement (each, a “Dispute”), representatives of TOIVL, Transocean and Pacific
Drilling shall negotiate with each other in good faith and use commercially
reasonable best efforts to resolve such Dispute. Such representatives shall
continue to meet and discuss resolution of the dispute until the earliest to
occur of the following dates: (i) an agreement shall be reached by the parties
resolving the Dispute or (ii) one party shall notify the other party in writing
(the “Arbitration Notice”) that (a) no agreement resolving the Dispute is likely
to be reached and (b) it seeks to commence an arbitration in accordance with the
procedures set forth below. In the event a party delivers an Arbitration Notice,
the Dispute shall be settled exclusively by final and binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”). The party delivering the Arbitration Notice shall notify
AAA in writing describing in reasonable detail the nature of the Dispute. Within
twenty (20) Business Days following receipt by one party of the other party’s
Arbitration Notice, each party shall select an arbitrator. The two arbitrators
selected by the parties shall, within twenty (20) Business Days of their
appointment, select as chairman of the tribunal, a third neutral arbitrator
(collectively with the party-appointed arbitrators, the “Arbitrators” and each
an “Arbitrator”). If the two party-appointed Arbitrators do not agree on a third
neutral Arbitrator, the third Arbitrator shall be selected by the AAA. The
arbitration hearing shall be held in New York, New York, before the three
Arbitrators. Each of the Arbitrators shall be unaffiliated with either party or
its Affiliates and shall not have any material financial dependence on either
party. The arbitration hearing shall commence within

31



--------------------------------------------------------------------------------



 



sixty (60) days of the appointment of the third Arbitrator. The Arbitrators will
not have any power to award punitive damages. Except as may be required by law
or with the consent of all parties involved in the proceeding, neither party
shall disclose or disseminate any information relating to a Dispute or to the
arbitration proceedings called for hereby except for disclosure to those of its
Affiliates, officers, employees, accountants, attorneys and agents whose duties
reasonably require them to have access to such information. The parties in the
arbitration shall share equally the costs and expenses of the arbitration. Each
party shall otherwise bear its own fees and expenses.
          SECTION 6.9. Expenses.  Each of the parties will bear its own expenses
incident to the preparation of this Agreement and the consummation of the
transactions contemplated hereby.
          SECTION 6.10. Severability.  If any provision of this Agreement (or
any portion thereof) or the application of any such provision (or any portion
thereof) to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction or arbitration
panel, such invalidity, illegality or unenforceability shall not affect any
other provision hereof (or the remaining portion thereof) or the application of
such provision to any other persons or circumstances.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

32



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this PUT OPTION AND
REGISTRATION RIGHTS AGREEMENT to be duly executed and delivered by their proper
and duly authorized officers as of the day and year first above written.

                  TRANSOCEAN PACIFIC DRILLING INC.    
 
           
 
  By:   /s/ Simon Crowe    
 
  Name:   Simon Crowe    
 
  Title:   Director    
 
                PACIFIC DRILLING LIMITED    
 
           
 
  By:   /s/ J.F. Megginson    
 
  Name:   J.F. Megginson
   
 
  Title:   President & Director    
 
                TRANSOCEAN OFFSHORE INTERNATIONAL
VENTURES LIMITED    
 
           
 
  By:   /s/ Steve McFadin    
 
  Name:   Steve McFadin
   
 
  Title:   Vice President & Treasurer    
 
                TRANSOCEAN INC.    
 
           
 
  By:   /s/ Steve McFadin    
 
  Name:   Steve McFadin    
 
  Title:   Assistant Treasurer    

[Signature Page — Put Option and Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A — Rig Brokers
Bassoe Offshore
Clarkson Offshore
Fearnley Offshore
Kennedy Marr
Pareto Offshore
R.S. Platou

 



--------------------------------------------------------------------------------



 



Schedule B — Representations and Warranties of Pacific Drilling
     Pacific Drilling represents and warrants to each of TOIVL and Transocean as
of the Put Closing Date as follows:
     SECTION 1. Organization; Etc. It (i) is a company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite corporate power and authority to own, lease
and operate all of its properties and assets and to carry on its business
substantially as now being conducted and (iii) is duly qualified and in good
standing to do business in each jurisdiction in which the nature of its business
or the ownership, operation or leasing of its properties makes such
qualification necessary, except where the failure to be so qualified or in good
standing would not have and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on it and its
Subsidiaries, taken as a whole, or on its ability to consummate the transactions
contemplated hereby or perform its obligations hereunder.
     SECTION 2. Authority. It has all requisite corporate power and authority to
execute, deliver and perform pursuant to the terms and subject to the conditions
of the Put Notice, including to sell all of the Pacific Drilling Shares on the
Put Closing Date.
     SECTION 3. Consents and Approvals; No Violations. The sale of all of the
Pacific Drilling Shares on the Put Closing Date will not (i) conflict with or
result in any breach of any provision of its organizational documents,
(ii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, or require any consent under,
any indenture, license, contract, agreement or other instrument or obligation to
which it is a party or by which it or any of its properties or assets are bound,
(iii) violate any Governmental Requirements applicable to it or any of its
properties or assets; or (iv) except as has been filed or obtained, require any
filing with, or the obtaining of any permit, authorization, consent or approval
of any Governmental Authority, except, in the case clauses of (ii), (iii) or
(iv), for such violations, breaches or defaults as would not have and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on it and its Subsidiaries, taken as a whole, or on its ability
to consummate the transactions contemplated hereby or perform its obligations
hereunder.
     SECTION 4. The Shares. It has good and valid title to its Pacific Drilling
Shares to be sold to TOIVL on the Put Closing Date, free and clear of all Liens.
Assuming TOIVL has the requisite power and authority to be the lawful owner of
such Pacific Drilling Shares, upon delivery to TOIVL at the Put Closing of its
certificates representing such Pacific Drilling Shares, duly endorsed by it for
transfer to TOIVL, and upon Pacific Drilling’s receipt of the Purchase Price,
good and valid title to such Pacific Drilling Shares will pass to TOIVL, free
and clear of any Liens, other than those arising from acts of Transocean or its
Affiliates.
     [The following representations and warranties will only be made if Pacific
Drilling elects to receive Stock Consideration.]

 



--------------------------------------------------------------------------------



 



SECTION 5. Securities Law Matters.
     (a) It has experience in analyzing and investing in companies like
Transocean and is capable of evaluating the merits and risks of an investment in
Transocean and has the capacity to protect its own interests. It is an
“Accredited Investor” as that term is defined in Rule 501 of Regulation D under
the Securities Act. It is aware of Transocean’s business affairs and financial
condition, and has acquired information about Transocean sufficient to reach an
informed and knowledgeable decision to acquire the Transocean Ordinary Shares.
It is acquiring the Transocean Ordinary Shares for its own account for
investment purposes only not as a nominee or agent and not with a view to, or
for the resale in connection with, any “distribution” thereof for purposes of
the Securities Act. It has not offered or sold any portion of the Transocean
Ordinary Shares to be acquired by it and has no present intention of reselling
or otherwise disposing of any portion of such Transocean Ordinary Shares either
currently or after the passage of a fixed or determinable period of time or upon
the occurrence or nonoccurrence of any predetermined event or circumstance. It
understands that investment in the Transocean Ordinary Shares is subject to a
high degree of risk. It can bear the economic risk of its investment, including
the full loss of its investment, and by reason of its business or financial
experience or the business or financial experience of its professional advisors
has the capacity to evaluate the merits and risks of its investment and protect
its own interest in connection with the purchase of the Transocean Ordinary
Shares. It also represents it has not been organized for the purpose of
acquiring the Transocean Ordinary Shares.
     (b) It understands that the Transocean Ordinary Shares have not been and,
except as provided in the Put Option and Registration Rights Agreement, will not
be registered under the Securities Act or any applicable state securities law in
reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of its investment intent and the
accuracy of its representations as expressed herein and it will furnish
Transocean with such additional information as is reasonably requested by
Transocean in connection with such exemption.
     (c) It further understands that the Transocean Ordinary Shares must be held
indefinitely unless subsequently registered under the Securities Act and any
applicable state securities laws, or unless exemptions from registration are
otherwise available. Moreover, it understands that Transocean is under no
obligation to and does not expect to register the Transocean Ordinary Shares,
except as provided for in the Put Option and Registration Rights Agreement.
     (d) To its knowledge, Transocean has made available copies of Transocean’s
reports filed under the Exchange Act since the beginning of Transocean’s current
fiscal year. It has had a reasonable opportunity to ask questions relating to
and otherwise discuss Transocean’s business, management and financial affairs
with Transocean’s management, and it has received satisfactory responses to its
inquiries. It has relied solely on its own independent investigation before
deciding to enter into the purchase of the Transocean Ordinary Shares. It is
not, and has not been within the ninety (90) days prior to the Put Closing Date,
a broker or dealer of securities.

 



--------------------------------------------------------------------------------



 



     (e) After giving effect to the issuance of Transocean Ordinary Shares on
the Put Closing Date, Pacific Drilling is the beneficial owner of less than 15%
of the issued and outstanding Transocean Ordinary Shares.

 



--------------------------------------------------------------------------------



 



Schedule C — Representations and Warranties of TOIVL and Transocean
     Each of TOIVL and Transocean represents and warrants to Pacific Drilling as
of the Put Closing Date as follows:
     SECTION 1. Organization; Etc. It (i) is a company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite corporate power and authority to own, lease
and operate all of its properties and assets and to carry on its business
substantially as now being conducted and (iii) is duly qualified and in good
standing to do business in each jurisdiction in which the nature of its business
or the ownership, operation or leasing of its properties makes such
qualification necessary, except where the failure to be so qualified or in good
standing would not have and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Transocean and
its Subsidiaries, taken as a whole, or on its ability to consummate the
transactions contemplated hereby or perform its obligations hereunder.
     SECTION 2. Authority. In the case of TOIVL, it has all requisite corporate
power and authority to acquire the Pacific Drilling Shares on the Put Closing
Date [and in the case of Transocean, it has all requisite corporate power and
authority to issue and deliver to Pacific Drilling the Transocean Ordinary
Shares to be delivered on the Put Closing Date].
     SECTION 3. Consents and Approvals; No Violations. Except as set forth in
Schedule 3 hereto, the acquisition of the Pacific Drilling Shares on the Put
Closing Date [and the issuance and delivery of the Transocean Ordinary Shares to
be delivered on the Put Closing Date] will not (i) conflict with or result in
any breach of any provision of its organizational documents, (ii) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under, or require any consent under, any indenture, license,
contract, agreement or other instrument or obligation (“Contract”) to which it
is a party or by which they or any of its properties or assets are bound,
(iii) violate any Governmental Requirements applicable to it or any of its
properties or assets or (iv) except as has been filed or obtained, require any
filing with, or the obtaining of any permit, authorization, consent or approval
of, any Governmental Authority, except, in the case of clauses (ii), (iii) or
(iv), for such violations, breaches or defaults as would not have and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Transocean and its Subsidiaries, taken as a whole, or on its
ability to consummate the transactions contemplated hereby or perform its
obligations hereunder.
     [The bracketed language in Sections 2 and 3 and all of the following
representations and warranties will only be made if Pacific Drilling elects to
receive Stock Consideration.]
     SECTION 4. Capital Structure. The authorized capital stock of Transocean
consists of /•/  ordinary shares (the “Transocean Ordinary Shares”) [and /•/
other shares, par value $/•/ per share (the “Transocean Other Shares” and,
together with the Transocean Ordinary Shares, the “Transocean Capital Stock”)].
At the close of business on the Put Closing Date, (i) /•/  Transocean Ordinary
Shares [and /•/ shares of Transocean Other Shares] will be issued and
outstanding, (ii) /•/ Transocean Ordinary Shares will be held by Transocean in
its treasury[,][and] (iii) /•/  Transocean Ordinary Shares will be subject to
outstanding options to purchase

 



--------------------------------------------------------------------------------



 



Transocean Ordinary Shares granted under any [Transocean Stock Plan]
(“Transocean Employee Stock Options”) and /•/ additional Transocean Ordinary
Shares will be reserved for issuance pursuant to the [Transocean Stock Plans].
Except as set forth above or in Schedule 4 hereto, at the close of business on
the Put Closing Date, no shares of capital stock or other voting securities of
Transocean were issued, reserved for issuance or outstanding. [Except as set
forth in Schedule 4, there are no outstanding stock appreciation right linked to
the price of Transocean Ordinary Shares and granted under any Transocean Stock
Plan that were not granted in tandem with a related Transocean Employee Company
Stock Option.] Except as set forth in Schedule 4, all outstanding shares of
capital stock of Transocean are, and all Transocean Ordinary Shares to be issued
on the Put Closing Date pursuant to this Agreement will be when issued, duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
any Governmental Requirements, the certificate of incorporation and by-laws of
Transocean or Transocean or any Contract to which TOIVL or Transocean is a party
or otherwise bound. Except as set forth in Schedule 4, there are not any bonds,
debentures, notes or other indebtedness of Transocean having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of capital stock of Transocean may vote (“Voting
Transocean Debt”). Except as set forth above or in Schedule 4 hereto, as of the
Put Closing Date, there are not any options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which TOIVL, Transocean or any direct or indirect
Subsidiary of Transocean is a party or by which any of them is bound
(i) obligating TOIVL, Transocean or any such Subsidiary to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity interests in, or any security convertible or exercisable
for or exchangeable into any capital stock of or other equity interest in,
TOIVL, Transocean or of any such Subsidiary or any Voting Transocean Debt,
(ii) obligating TOIVL, Transocean or any such Subsidiary to issue, grant, extend
or enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any Person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of Transocean Ordinary Shares. Except
as set forth in Schedule 4, as of the Put Closing Date, there are not any
outstanding contractual obligations of TOIVL, Transocean or any such Subsidiary
to repurchase, redeem or otherwise acquire any shares of capital stock of TOIVL,
Transocean or any such Subsidiary.
     SECTION 5. Transocean Ordinary Shares. Assuming Pacific Drilling has the
requisite power and authority to be the lawful owner of the Transocean Ordinary
Shares to be issued on the Put Closing Date pursuant to this Agreement, upon
delivery to Pacific Drilling at the Put Closing of certificates representing all
such shares and upon Transocean’s receipt of all the Pacific Drilling Shares to
be delivered to Transocean at the Put Closing, good and valid title to all such
Transocean Ordinary Shares will pass to Pacific Drilling, free and clear of any
Liens, other than those arising from acts of Pacific Drilling or its Affiliates.
     SECTION 6. SEC Documents; Undisclosed Liabilities. (a) Except as set forth
in Schedule 6(a) hereto, Transocean has filed all reports, schedules, forms,
statements and other

 



--------------------------------------------------------------------------------



 



documents required to be filed by Transocean with the Commission since /•/ 1
pursuant to Sections 13(a) and 15(d) of the Exchange Act (the “Transocean SEC
Documents”).
     (b) Except as set forth in Schedule 6(b) hereto, as of its respective date,
each Transocean SEC Document complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the Commission promulgated thereunder applicable to
such Transocean SEC Document, and did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The audited consolidated financial
statements of Transocean included in the Transocean SEC Documents comply as to
form in all material respects with applicable accounting requirements, have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and fairly present the consolidated
financial position of Transocean as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended. The
unaudited consolidated statements of Transocean on each Form 10-Q included in
the Transocean SEC Documents have been prepared in accordance with the
requirements of Regulation S-X of the Commission and, on that basis, fairly
present in all material respects the consolidated financial position of
Transocean as of the dates thereof and its consolidated results of operations
and cash flows for the periods then ended.
 

1   The first day of the last full fiscal year of Transocean prior to the Put
Closing Date.

 